NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       SEP 28 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-10437

              Plaintiff - Appellee,                D.C. No. 2:10-cr-00217-PMP

    v.
                                                   MEMORANDUM*
 DRAGOMIR TASKOV, a.k.a. Drago,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                            Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

         Federal prisoner Dragomir Taskov appeals pro se the district court’s

judgment denying his motion for a new trial under Federal Rule of Criminal

Procedure 33. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Taskov contends that he is entitled to a new trial because he received new

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence on the fourth day of his jury trial. The district court did not abuse its

discretion by denying Taskov’s motion. See United States v. Hinkson, 585 F.3d

1247, 1259 (9th Cir. 2009) (en banc). Taskov failed to show that the evidence is

newly discovered. See United States v. Harrington, 410 F.3d 598, 601 (9th Cir.

2005).

      Taskov also claims that the district court improperly denied his motion to

substitute counsel, improperly denied his post-trial motion for discovery, and

violated his right to a speedy trial. We decline to consider these arguments, which

Taskov raised for the first time on appeal. See United States v. Napier, 463 F.3d

1040, 1045-46 (9th Cir. 2006).

      AFFIRMED.




                                          2                                    14-10437